585 F.2d 1326
COMPANIA DE NAVIGACION PORTO RONCO, S. A., Plaintiff-Appellee,A/S Uglands Rederi et al., Intervenors-Appellees,v.S/S AMERICAN ORIOLE, in rem, Defendant.AMERICAN FOREIGN STEAMSHIP CORPORATION, Defendant-Appellee-Appellant,v.TODD SHIPYARD CORPORATION, in personam, Defendant-Appellant-Appellee.
No. 76-4411.
United States Court of Appeals,Fifth Circuit.
Dec. 11, 1978.

James B. Kemp, Jr., Richmond M. Eustis, New Orleans, La., William T. Foley, Jr., New York City, for appellant.
Robert B. Deane, Donald A. Lindquist, New Orleans, La., for Rederi, Sorensen & Sonner, Golden Chalice.
Benjamin E. Smith, William A. Ransom, III, New Orleans, La., for Amstar Corp.
Alfred M. Farrell, Jr., New Orleans, La., for American Foreign.
Before GEWIN, COLEMAN, and GOLDBERG, Circuit Judges.
PER CURIAM:


1
This case was orally argued in New Orleans on November 9, 1978.


2
Upon consideration of the record, briefs, and argument, we affirm for the reasons set forth by the District Court in its published opinion, --- F.Supp. ----.


3
AFFIRMED.